DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 were previously pending in the instant application.  Applicant’s amendment filed January 24, 2022, has been entered in full.  Claims 1-3 and 6-8 have been amended.  Claims 4-5, 12-13 and 17-18 have been cancelled.  No new claims have been added.  Accordingly, claims 1-3, 6-11, and 14-16 are now pending in the instant application.

Response to Arguments
Applicant argues that the amendment has overcome the previous objections to the claims (Remarks filed January 24, 2022, hereinafter Remarks: Page 8).  Examiner agrees.  The previous objections to the claims are withdrawn.

Applicant agrees with the previous identification of limitations invoking 35 U.S.C. 112(f) (Remarks: Pages 8-9).  Applicant notes that claim 6 has been amended to recite “a capture unit” and argues that this should not be interpreted under 35 U.S.C. 112(f) because it is modified by sufficient structure to perform its function (i.e. the two monocular cameras) (Remarks: Pages 8-9)
Applicant argues that the amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(b) by providing adequate antecedent basis for “each monocular camera” (Remarks: Page 9).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant argues that the amendments reciting “two monocular cameras” are supported by the original disclosure (Remarks: Pages 9-10).  
Applicant’s arguments largely focus on an alleged implicit disclosure of two monocular cameras within the specification.  Examiner does not necessarily agree with Applicant’s arguments regarding implicit disclosure, but notes that original claim 1 includes “a left-eye camera and a right-eye camera” (line 8 on page 16), which clearly does provide support for there being two monocular cameras.  Therefore, Examiner does agree that the original disclosure has support for “two monocular cameras”, albeit for reasons different from those argued by Applicant.
However, Examiner notes that the amendments to the claims go beyond merely reciting “two monocular cameras”.  For example, amendments to claim 1 have added limitations to further require that the two monocular cameras are used to capture “one or more still images or videos of one or more views” and that “the target object is located at no more than three meters away from the two monocular cameras” (lines 1-5).  Examiner does not agree that these further amendments are adequately supported by the original disclosure, as further explained in the rejections under 35 U.S.C. 112(a) below.

Applicant traverses the previous rejections under 35 U.S.C. 103 (Remarks: Pages 10-12).
Applicant’s argument is that the combination of Ouchi and Saito applied in the previous rejection was improper.  In particular, Applicant argues that Saito was applied to teach that averaging raw data is more efficient, while Saito teaches averaging completed calculation results, and that these two approaches are inconsistent with one another (Remarks: Pages 10-12).  Examiner respectfully disagrees.
The teachings of Saito and the explanation provided in the previous rejection of claim 4 are particular to binocular distance calculation.  Saito was not relied upon to demonstrate a general maxim that it is always better to average raw data than to average calculation results.  Instead, Saito was relied upon to show that an alternative order of operations could be used to calculate a distance estimation from a set of multiple disparity values, and Examiner explained why Saito’s alternative order of operations would be more efficient than the order of operations used for distance estimation in Krishna.  The explanation was specific to disparity-based distance calculation.
Ouchi is applied for a completely different reason – i.e. to suggest averaging separate binocular and monocular distance estimates to reduce a calculation error (Previous Office Action: Page 10).
One of ordinary skill in the art would not find these two references contradictory.  The notion that Saito’s method of binocular distance estimation is more efficient than Krishna’s and the notion that separate binocular and monocular distance estimates could be averaged to reduce calculation error are not mutually exclusive.  Furthermore, 
For at least these reasons, Applicant’s arguments are respectfully non-persuasive.
However, Applicant has added a limitation to the claims requiring that “the target object is located at no more than three meters away from the two monocular cameras” (e.g. claim 1, lines 5-6).  The previously-cited prior art does not teach this feature.  For example, Krishna operates at a range of distances between 1 and 10 meters (Page 28, item 4; Page 35, Tables 7.1 and 7.2), which includes distances more than 3 meters.  In another example, Song reports distance measurements from 5 to 30 meters (Page 2778), which includes distances more than 3 meters.  Furthermore, there is not sufficient evidence of record to establish that it would have been obvious to one of ordinary skill in the art to modify Krishna, Song, or the other identified prior art to specifically measure objects located at no more than three meters away from two monocular cameras, in combination with the other elements required by the claimed invention.  Therefore, the amended claim is not obvious over the previously-cited prior art and the previous rejections under 35 U.S.C. 103 are withdrawn.
 
Admitted Prior Art
In the Office Action dated ----October 22, 2021, Examiner took Official Notice of facts in the following instance(s):
At Page 15:
“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement an image processing method as a system, comprising a processor and a memory, wherein the memory is configured to store therein one or more program instructions, and the processor is configured to execute the one or more program instructions so as to implement the method. This advantageously allows the method to be performed quickly and efficiently.”

At Page 17:
“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement an image processing method as a non-transitory computer-readable storage medium, storing therein one or more program instructions, wherein the one or more program instructions is executed by a system so as to implement the method. This advantageously allows the method to be performed quickly and efficiently over time.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse 


In the reply filed January 24, 2022, Applicant generally alleges that the claims define a patentable invention without any reference to Examiner’s assertion of Official Notice, which is inadequate – see quotation of MPEP above.  
Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities.  
In claim 1, line 19, “calculating an average disparity value obtain” should be “calculating an average disparity value to obtain”
In claim 6, line 21, “calculating an average disparity value obtain” should be “calculating an average disparity value to obtain”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 6-11, and 14-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 has been amended to recite “capturing one or more still images or videos of one or more views by using two monocular cameras that are a left-eye camera and a right-eye camera” (lines 2-3).  
Examiner looks to the original disclosure in an attempt to identify adequate support for this limitation, particularly the capturing of one or more views, but finds none.  The word “view” is not present in any of the original claims.  Paragraph [0003] of the specification (Note: all paragraph numbers refer to the published application – i.e. US 2021/0174549 A1 – unless otherwise stated) mentions a “full view of an obstacle” and paragraphs [0033] and [0041] refer to “a same side view”, but none of these is a disclosure of capturing one or more still images or videos of one or more views by using two monocular cameras that are a left-eye camera and a right-eye camera.

The scope of the claim similarly allows for capturing only one single still image, which also lacks support in the original disclosure and would similarly be incompatible with performing binocular distance estimation, which fundamentally requires capturing at least two images in order to calculate a disparity.
Claim 6 recites a similar limitation and therefore also fails to comply with the requirements of 35 U.S.C. 112(a) for substantially the same reasons as claim 1.  Claims 2-3, 6-11, and 14-16 all include the unsupported limitations of claim 1 or claim 6, and therefore also fail to comply with the requirements of 35 U.S.C. 112(a).

Claim 1 has been amended to recite that “the target object is located at no more than three meters away from the two monocular cameras” (lines 5-6).
Examiner looks to the original disclosure in an attempt to identify adequate support for this limitation, but finds none.  The only reference to a distance of three meters in the original disclosure is in the Background section of the specification, which describes binocular distance measurement and states that “when the distance is smaller than 3 m, it is impossible to acquire the valid disparity information, and at this ([0004]).  This statement is inadequate to support the amendments to the claim for at least one of the following reasons.
First, this statement in the Background is describing binocular distance measurement in general, and is not describing the claimed invention.
Second, this statement is describing that binocular distance measurement fails for objects “located no more than three meters away”.  There is no description of any calculation of a final measurement value in accordance with monocular and binocular distance estimations for objects located no more than three meters away.
Third, this statement specifically indicates that for objects located at no more than three meters away, “it is impossible to acquire the valid disparity information” and that this causes binocular vision distance measurement to fail.  This stands in direct contradiction to the rest of claim 1, which specifically requires acquiring disparity values and performing binocular distance estimation for objects located at no more than three meters away.
Fourth, there is no description anywhere in the original disclosure of a maximum object distance limit, much less any description of that maximum limit being 3 meters.  Instead, the specification merely states that one technique fails for objects less than 3 meters away.  This is different from only measuring objects at distances up to, and no more than, 3 meters away.
Fifth, it is unclear how operation of the claimed invention could be limited to objects “no more than three meters away”.  The end result of the method of claim 1 is a determination of the distance to an object, so it would be unknown whether that object 
Sixth, [0004] specifically describes a scenario where “the distance is smaller than 3 m”.  A distance of exactly 3 meters is not included in the described range.  However, a distance of exactly 3 meters is included in the claimed range of “no more than three meters”.  Therefore, the scope of the claim includes a distance (i.e. exactly 3 meters) that is not included in the described range.
Claim 6 recites a similar limitation and therefore also fails to comply with the requirements of 35 U.S.C. 112(a) for substantially the same reasons as claim 1.  Claims 2-3, 6-11, and 14-16 all include the unsupported limitations of claim 1 or claim 6, and therefore also fail to comply with the requirements of 35 U.S.C. 112(a).

Claim 1 has been amended to recite “providing a first group of geometric constraint points to the left-eye camera” (lines 11-12).
Examiner looks to the original disclosure in an attempt to identify adequate support for this limitation, but finds none.  
The specification (e.g. [0041]) and original claims (e.g. claim 1) describe constraint points being provided “with respect to a left-eye camera” (emphasis added).  I.e. geometric constraint points are determined using a left-eye image ([0041], last sentence).  There is no description of providing constraint points to the left-eye camera, as recited in the amended claim, which implies some sort of data transfer to and processing by the camera itself.

Claim 6 recites similar limitations and therefore also fails to comply with the requirements of 35 U.S.C. 112(a) for substantially the same reasons as claim 1.  Claims 2-3, 6-11, and 14-16 all include the unsupported limitations of claim 1 or claim 6, and therefore also fail to comply with the requirements of 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 6-11, and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a binocular camera” at lines 22-23.  The meaning of this phrase is unclear, which renders the claim indefinite.  In particular, it is unclear whether the “binocular camera” is completely different from the “two monocular cameras that are a left-eye camera and a right-eye camera”, or whether the “binocular camera” refers to the combination of the “two monocular cameras”.

However, some factors weight in favor of the “binocular camera” referring to the combination of the “two monocular cameras”.  The “binocular camera” is introduced with respect to a distance calculation that relies on disparity d, which claim 1 describes as being determined from geometric constraint points associated with the left-eye and right-eye cameras, which are the two monocular cameras.  Also, the term “binocular” refers to two “eyes” and the claim describes the two monocular cameras as corresponding to two different eyes, i.e. the right and left eyes.
The meaning of the claim is unclear because some factors point to one interpretation, while other factors point to a completely different interpretation.  This ambiguity renders the scope of the claim indefinite.
Claim 6 recites a similar limitation and is also indefinite for substantially the same reasons as claim 1.  Claims 2-3, 6-11, and 14-16 each include the indefinite limitations of claim 1 or claim 6, and therefore are also indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669